NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

FUTURELOGIC, INC.,
Plaintiff-Appellant,

V.

NANOPTIX, INC.,
Defenclant-Cross Appellant.

2012-1095, -1136 .

Appeals from the United States District Court for the
Central District of California in case no. l0-CV-7678,
Judge John F. Wa1ter.

ON MOTION

ORDER

Nanoptix, Inc. (“Nanoptix”) moves to strike portions of
FutureLogic, Inc.’s ("FutureLogic”) Yellow Brief, asserting
that those portions include new arguments and positions
not raised in FutureLogic’s Blue Brief. FutureLogic

opposes. Nanoptix replies.

Upon consideration thereof,

FUTURELoGIC v. NANoPTIX 2
IT IS ORDERED THAT:

(1) The motion is deferred for consideration by the
merits panel assigned to hear the case.

(2) The parties are directed to file three additional
copies of the motion, opposition, and reply within 10 days
of the date of filing of this order. Those copies shall be
transmitted to the merits panel along with a copy of this
order.

FOR THE CoURT

JUL 3 "9 ?912 /S/ Jan H@rbaiy
Date J an Horbaly
Clerk `

oc: Brett J. Williamson, Esq.
Michael D. Rounds, Esq.

FDH
325 “»'-a‘im§§ll=~\m..i.~..,t

JUL 30 2012
JANHOHBALY
CLEHK